Citation Nr: 0818639	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel

INTRODUCTION

The veteran had active service from March 1964 to April 1967.  
He also served in the Indiana Army National Guard from August 
1983 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in September 2002.  
A transcript of the hearing is of record.

This case was previously before the Board in November 2003 
and March 2006 when it was remanded for further development 
of the evidence.  The case has been returned to the Board for 
appellate consideration.

The appeal is again REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a cardiovascular disability, to include hypertension.  Post-
service treatment records demonstrate that the veteran has 
been diagnosed with hypertension, as well as supraventricular 
tachycardia (Wolff-Parkinson-White syndrome), and heart 
murmurs.  The record reflects that VA examiners, in reports 
of VA cardiovascular examination in April 2001, February 
2003, August 2004, May 2005, and June 2007 provided opinions 
as to the etiology of the veteran's current hypertension and 
supraventricular tachycardia.  However, after reviewing the 
record, the Board finds that such opinions are not adequate 
and additional clinical opinion is warranted. 

The veteran's March 1964 entrance examination, as well as his 
April 1967 separation examination show that he had elevated 
blood pressure readings, 130/80 and 130/90, respectively.  As 
to the etiology of the veteran's hypertension, the Board 
observes that on VA examination in February 2003, the 
examiner opined that the veteran's hypertension was most 
likely related to factors including his service-connected 
post-traumatic stress disorder.  No rationale was provided 
for the opinion.  Further, the Board finds that an 
inextricably intertwined issue of secondary service 
connection has been raised, but not adjudicated by the RO or 
developed for appellate review.

On VA examination in August 2004, Dr. M. J. K., M.D., a VA 
examiner, stated that the veteran's hypertension had been 
noted in the veteran's records since 1967.  However, 
subsequently, in a May 2005 VA examination report, the same 
physician apparently clarified or retracted his August 2004 
statement.  Indeed, Dr. M. J. K., M.D. stated that veteran 
had "some pre-hypertension measurements while in the 
military of 130/90 and 130/80 in 1967," but noted that such 
measurements were not considered hypertension and that his 
diagnosis was not made until 1989.  He further opined that, 
" . . . it is clear that after reviewing [the veteran's] 
claims file that the diagnosis [of hypertension] was only 
established in 1989 when treatment began.  Therefore, it is 
my opinion that his hypertension did not manifest until after 
his active duty, given the fact that he had normal readings 
while in the military."  While the evidence is in conflict 
as to whether the veteran's in-service blood pressure 
readings are considered "normal," "prehypertension," or 
"hypertension," the record does not contain an opinion as 
to whether such blood pressure readings in service, however 
characterized, may be clinically dissociated from, or are 
etiologically related to, the veteran's current hypertension.
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a cardiovascular 
disability, to include supraventricular 
tachycardia and hypertension, since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The veteran's claims folders should 
be forwarded to an appropriate VA 
clinician, to include a specialist in 
cardiology, if available, to determine 
the nature and etiology of all current 
cardiovascular disabilities, to include 
supraventricular tachycardia and 
hypertension.  The examiner should be 
requested to: 

(1) Furnish an opinion as to 
whether it is at least as 
likely as not that any current 
hypertension is etiologically 
related to elevated blood 
pressure readings reported on 
examination for entrance into 
service in March 1964 and/or on 
examination for separation from 
service in April 1967, or may 
such findings be clinically 
dissociated therefrom, and; 

(2) Furnish an opinion as to 
whether it is at least as 
likely as not that any current 
cardiovascular disability, to 
include hypertension, is 
etiologically due to, or 
chronically aggravated by, the 
veteran's service-connected 
post-traumatic stress disorder 
(PTSD). 

The rationale for all opinions expressed 
should be set forth.  If the opining 
clinician deems that additional 
examination of the veteran is warranted, 
such examination should be scheduled.  
Notice of any such scheduled examination 
should be provided to the veteran, and a 
copy of the notice should be placed in 
the claims folder.  The veteran is 
advised that failure to report for any 
scheduled examination could result in a 
denial of benefits sought, pursuant to 38 
C.F.R. § 3.655 (2007).

3.  Following completion of the above, 
the RO should review the evidence and 
adjudicate entitlement to service 
connection for the disability at issue, 
to include as secondary to service-
connected PTSD.  If the benefit sought is 
not granted, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, as 
indicated.
	
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



